 


113 HRES 146 EH: Providing for consideration of the bill (H.R. 1120) to prohibit the National Labor Relations Board from taking any action that requires a quorum of the members of the Board until such time as Board constituting a quorum shall have been confirmed by the Senate, the Supreme Court issues a decision on the constitutionality of the appointments to the Board made in January 2012, or the adjournment sine die of the first session of the 113th Congress.
U.S. House of Representatives
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 146 
In the House of Representatives, U. S., 
 
April 11, 2013 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 1120) to prohibit the National Labor Relations Board from taking any action that requires a quorum of the members of the Board until such time as Board constituting a quorum shall have been confirmed by the Senate, the Supreme Court issues a decision on the constitutionality of the appointments to the Board made in January 2012, or the adjournment sine die of the first session of the 113th Congress. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1120) to prohibit the National Labor Relations Board from taking any action that requires a quorum of the members of the Board until such time as Board constituting a quorum shall have been confirmed by the Senate, the Supreme Court issues a decision on the constitutionality of the appointments to the Board made in January 2012, or the adjournment sine die of the first session of the 113th Congress. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on Education and the Workforce now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 113–6, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Education and the Workforce; and (2) one motion to recommit with or without instructions.  
 
Karen L. Haas,Clerk. 
